 In the Matter of W. S. WATKINS AND W. W. WATKINS,CO-PARTNERS,DOING BUSINESS UNDER' THE TRADE NAME AND STYLE OF W. S.WATKINS & SONandLUMBER & SAWMILL WORKERS, LOCAL 2903,AFFILIATED WITH THE-UNITED BROTHERHOOD OF CARPENTERS & JOIN-ERS OFAMERICA, A. F. L.Case No. 20-C-1176.-Decided October 30, 1943DECISIONANDORDEROn September 13, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respond-ents had engaged in and were engaging in certain unfair labor prac-tices, and recommending that they cease and desist therefrom andthat they take certain affirmative action, as set forth in the copy ofthe Intermediate Report annexed hereto.No exceptions to the find-ings and recommendations of the Trial Examiner have been filed.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the qualificationsnoted below :1.The Trial Examiner has found that the seven employees namedin the complaint were discriminatorily discharged on February 16,1943, because of their membership in the Sawmill Workers. Inreaching this conclusion, the Trial Examiner has relied in part ona finding that the respondents' contract of August 1, 1942, with theMillmen was not a closed-shop contract.We are not convinced thatSection V of the contract is not more properly construed as makingmembership in the Millmen a condition of employment for all em-ployees whose work involved the operation of machines or the useof carpenter tools.However, we deem it unnecessary, under thecircumstances, to determine the legal effect of the contract.Ad-mittedly, the closed-shop provision did not cover all the respondents'53 N. L. R. B., No. 48.235 236DECISIONSOF NATIONAL LABOR RELATIONSBOARDIemployees.Nevertheless, the respondents discharged all their em-ployees who were members of the Sawmill Workers,regardless ofthe nature of their work; and Watkins' testimony regarding hisreasons for the discharges clearly indicates that therespondentswere motivated by a desire to eliminate the members of the Saw-millWorkers from the mill, rather than -by a bona fide desire toenforce their contract with the Millmen.Furthermore, the recordshows that the Millmen had not requested the respondents to dis-charge any of the employees herein involved.We are convinced,and we find, that the respondents discharged the employeesin ques-tion not because of the contract but solely in order toencouragemembership in theMillmenand discourage membershipin the Saw-millWorkers.We therefore find, as did the Trial Examiner, that,by discharging the sevenemployeesnamed in the complaint,the re-spondents engaged in unfairlabor practices,within the meaning ofSection 8 (3) of the Act.2.The Trial Examiner has found that there is no merit in therespondents' contention that Reice was not discharged but voluntarilyquit his employment.Reice, like other employees of the respondents,was asked by Watkins, on the morning of February 16, 1943, whatunion he belonged to, but, on replying "the Brotherhood of RailroadTrainmen," was permitted to enter the mill.Later, however, he wasfurther questioned by Superintendent Garrigus and, when he admittedthat he had a working permit from the Sawmill Workers, was told,"Well, you can go on and go back to work and then you can join theother union." 1Thereupon Reice left the mill, stating that "as therest of the boys in the union I belong to is out why I'm not going tostay here."By improperly conditioning Reice's continued employ-menton his joining the Millmen,2 the respondents in effect dischargedhim, as found by the Trial Examiner.We seeno reasonfor dis-tinguishing between Reice and the other members of the SawmillWorkers discharged by the respondents on 'February 16, 1943.3Wetherefore find that on February 16, 1943, the respondents discrimi-nated against Reice, within the meaning of the Act.3.The record tends to indicate, although we do not deem it neces-sary to decide, that bothHansenand Cherrington were supervisoryemployees, Hansen being yard foreman 4 and Cherrington being fore-man of the molding department. It further appears that Hansen was1The Trial Examiner so found, on the basis of conflicting testimony, and we agree withhis resolution of the conflict.Reice, as a laborer,was admittedly not covered by the closed-shop provision of thecontract.8Cf.Matter of Draper Corporation,52 N. L.R. B. 1477.4Hansen testified that as yard foreman he spent in excess of 50 percent of his timeactually working with the men under him, that he had no authority to hire or discharge,and that his position was comparable to that of a leadman. W. S.WATKINS& SON237president of the Sawmill Workers and that Cherrington was activein soliciting members for that union.The respondents do not con-tend, however, that either Hansen or Cherrington was discharged inan attempt to maintain the attitude of neutrality required of therespondents by the Act in, matters relating to the self-organization oftheir employees.On the contrary, the record makes it clear that therespondents objected not to Hansen's and Cherrington's membershipand activities in a union, but only to that union's being the SawmillWorkers rather than the Millmen.Under the circumstances, we find,as did the Trial Examiner, that the discharges of Hansen and Cher-rington, like those of the five other employees, were discriminatory,within the meaning of Section 8 (3) of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, W. S. Watkins and W. W.Watkins, co-partners, doing business under the trade name and styleofW. S. Watkins & Son, Reno, Nevada, and their agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Lumber & Sawmill Workers,Local 2903, affiliated with the United Brotherhood of Carpenters &Joiners of America, A. F. L., or in any other labor organization oftheir employees, by discharging or refusing to reinstate any of theiremployees or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act':(a)Offer to Florenz (Jack) Cipar, Lloyd Ericksen, Edmund Han-sen, James Hersner, and John Reice immediate and full reinstatementto their former or substantially equivalent positions, without prejudiceto their seniority or other rights or privileges;(b)Make whole Glenn Cherrington, Florenz (Jack) Cipar, LloydEricksen, Edmund Hansen, James Hersner, John Reice, and John M.Sterud for any loss of pay they have suffered by reason of the respond-ents' discrmination against them, by payment to each of them of a sum559015-44-vol. 53-17 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDof money equal to the amount which he normally would have earnedas wages from February 16, 1943, to the date of the respondents' offerof reinstatement or, in the case of Cherrington and Sterud, to the dateof his reemployment, less his net earnings during said period;(c)Post immediately in conspicuous places throughout their millin Reno, Nevada, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to their employeesstating : (1) that the respondents will not engage in the conduct fromwhich they are ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that they will take the affirmative action set forthin paragraphs 2 (a) and (b) of this Order; and (3) that they will notdiscriminate against any employee because of membership in or ac-tivity on behalf of the Sawmill Workers;(d)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Louis L. Per/leld,for the Board.Mr. John F. Halley,of Reno, Nevada, for the respondent.Mr. H. H. Williams,of Sacramento, Calif., for the Sawmill Workers.STATEMENT OF THE CASEUpon an amended charge duly filed August 5, 1943, by Lumber & SawmillWorkers, Local No. 2903, affiliated with the United Brotherhood of Carpenters &Joiners of America, (.A. F. L.) herein called the Sawmill Workers, the National,Labor Relations Board, herein called the Board, by the Regional Director for theTwentieth Region (San Francisco, California), issued its complaint dated August5,1943, against W. S. Watkins and W. W. Watkins, co-partners, doing businessunder the trade name and style of W. S. Watkins & Son, herein called the respond-ents, alleging that the respondents had engaged in and were engaging in unfairlabor practices within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint alleges, in substance,that the respondents: (1) on February 16, 1943 and thereafter questioned theiremployees regarding their affiliation with the Sawmill Workers, and advised theiremployees that they must join Millmen's Local 2142, affiliated with the UnitedBrotherhood of Carpenters & Joiners of America, A. F. L., hereinafter called theMillmen; (2) on February 16, 1943 discharged seven named employees' becauseof their membership in the Sawmill Workers and thereafter refused to reinstatethem, except that they offered to reinstate certain of them upon condition thatthey join the Millmen; and (3) that by these acts they have interfered with andare interfering with the exercise of rights guaranteed to employees by Section 71 Glenn Cherrington, Florenz (Jack) Cipar, LloydEricksen,Edmund Hansen, JamesHersner, John Relce, and John M. Sterud. W. S. WATKINS & SON239of the Act.The complaint and notice of hearing were duly served upon therespondents, the Sawmill Workers, and the Millmen.The respondents, by their answer verified on August 16, 1943, admitted certainof the allegations in the complaint, but denied that they had engaged in any unfairlabor practices.They affirmatively alleged in substance that there existed onFebruary 16, 1943, between themselves and the Millmen a,contract requiring, asa condition of employment, membership in the Millmen of certain classificationsof their employees, and that on or about this date the Millmen threatened to strikeunless the respondents abided by the requirement above mentioned. The answerfurther alleged, specifically with respect to employee Edmund Hansen, that thisemployee was laid off because of his unreasonable demands for overtime.Pursuant to notice, a hearing was held at Reno, Nevada, on August 19, 20 and21, 1943 before the undersigned, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board and the respondents were represented by counsel,and the Sawmill Workers by an International Representative of the UnitedBrotherhood of Carpenters & Joiners of America, herein called the Brotherhood.All parties participated in the hearing, and were afforded full oportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues.At the close of the hearing the Trial Examiner granted,without objection, a motion by counsel for the Board to conform the pleadings tothe proof in minor respects.Counsel for the Board and for the respondentsargued orally before the Trial Examiner, said argument appearing in the officialtranscript of the proceedings.Both counsel waived the privilege of filing a briefwith the Trial Examiner after the close of the hearing.Upon the record thus made, and from his observation of the witnesses, theTrial Examiner makes, in addition to the above, the following :FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTW. S. Watkins and W. W. Watkins, co-partners doing business under the tradename and style of W. S. Watkins & Son, maintain a principal office and place ofbusiness in Reno, Nevada, where they are engaged in the manufacture, sale anddistribution of sash, doors, cabinet work, moulding, and related lumber products.During 1942 the respondents purchased, for use in the manufacture of theirproducts, lumber and other raw materials valued at more than $100,000, all ofwhich was shipped to them from points outside the State of Nevada.During thesame period the respondents produced and sold products valued at more than$100,000, about 60 per cent of which was shipped to points outside the State ofNevada.At the hearing the respondents admitted that the Board had jurisdiction inthese proceedings.2II.THE LABORORGANIZATIONS INVOLVEDLumber& Sawmill Workers, Local 2903, affiliated with the United Brotherhoodof Carpenters& Joiners ofAmerica, A. F. L, andMillmen'sLocal 2142, affiliatedwith the United Brotherhood of Carpenters & Joiners of America, A. F. L., arelabororganizationsadmitting to membership employees of the respondents.The findings in the above section are based upon admissions in the respondents'answer and upon a stipulation entered into between counsel for the Board and for therespondents during the hearing. 240DECISIONSOF NATIONALLABOR RELATI,oNS BOARDIII.THE UNFAIR LABOR PRACTICES-A. Events leading up to the discharge of 7 employees on February 16, 19.131.The respondents' contractural relationship with several unions, particularlythe Millmen and the Sawmill WorkersThe respondents' management officials directly involved by the issues of thiscase are co-partners W. S. Watkins and his son W. W. Watkins, and superin-tendent William H. Garrigus.W. S. Watkins opened the Reno mill, herein con-cerned, in 1937, employing a number of wood workers formerly on his payroll inOakland, California.According to his testimony, he urged these employeesto organize a union, which would include as members workers of other similarplants in Reno, in order to equalize wages in the local industry.In March, 1938, responding to Watkins' urging, a local of the Millmen waschartered in Reno. In July of the same year the respondents entered into acontract with it covering wages and working conditions.Thereafter from yearto year similar contracts were executed. In February, 1943, when the dis-charges herein involved took place, there existed a contract entered into August1, 1942, which provided, in part, as follows :SECTION I. Benchman (sic), sash and doormen, stickermen, framemen, andshapermen, at the rate of One Dollar ($1.00) per hour. Boxmen, ripsawand resaw men and men operating other woodworking machines at the rateof Eighty-five Cents (85¢) per hour.SECTION II. Common labor may be employed in mills, provided they donot operate machines or use carpenter tools.-SECTION V. No person shall be allowed to operate any machine, ore (sic)use carpenter tools who is not a member of Local Union No. 2142 U. B. ofC. & J. of A. unless he signifies his willingness to become a member.Identical provisions had been included in the preceding annual contract'InMarch, 1942 the respondents hired as an 'employee Humbert Pelizarriwho then, as well as at the time of the hearing, was president of the Milimen'slocal.During the same month, upon W. S. Watkins' urging' and with theapproval of the Millmen, the Sawmill Workers organized certain classifica-tions of the respondents' employees not specified in the agreement with the Mill-men.Following a conference attended by Watkins, a representative of theCommon Laborers Union, (A. F. L.), herein called the Laborers, Pelizarri andanother representative of the Millmen, and Edmund Hansen, president of theSawmillWorkers, the respondents entered into a contract with the last-men-tioned organization which provided for certain wages and working conditionscovering "cut off swampers, rip saw tail off men, and planer tail off men."This agreement covered the period from April 1 to August 1, 1942. The SawmillWorkers made no effort to seek renewal of the agreement upon its expira-tion.Although the record does not reveal specific terms and periods of coverage,the respondents for some time have also had agreements with other craft unions3 As noted hereinafter, the respondents contend that the seven employees named infootnote 1 above were discharged in accordance with the above-quoted provisions of SectionV.Alsoas foundbelow, these provisions (1) clearly did not constitute a "closed shop"agreement;(2)were not enforced as such by either of the parties at any time; (3) andwere not consideredor claimed as such by the respondents until after the employees hadbeen dischargedfor other reasons.A Thetestimony of the Sawmill Workers' president, EdmundHansen, was undisputedthat W. S. Watkins communicated with him and asked him to come to the plantand "signup" some of the men. W. S. WATK.INS & SON241and with the Laborers, above-described, embracing different classifications oftheir employees.The only contractual relationships involved in this caseare those with the Millmen and Sawmill Workers.' Both of these organiza-tions include in their membership employees of other concerns in Reno as wellas employees of the respondents.2.Employment by the respondents of Hansen and subsequent increase of mem-bership among the respondent's employees in the Sawmill WorkersEdmund Hansen, identified above as head of the Sawmill Workers, was em-ployed by the respondents in August, 1942, as a resawyer. In November he wasplaced in charge of stock in a new department, and about the last of the yearwas madeforeman of the yard crew, unloadingand grading lumber.Although at the time of his hiring the Sawmill Workers' Agreement had ex-pired, and althoughas a resawyerhe operated a machine,Hansen was notrequired, either by the Millmen or by the respondents to becomea member ofthe Millmen.Nor were other Sawmill Workersmembers, thenemployed by therespondents, and operating machines, required or requestedto transfer intothe Millmen.Between August 1942 and February 16, 1943 a number of new employeesjoined the Sawmill Workers or paid installments upon initiationfees.Some oftheni had worked for a time under workingpermits issuedby the Millmen andthereafter transferred into the Sawmill Workers. Suchtransfers were madewith the knowledge of but without substantial objection by either the re-spondentsor the Millmen eBy' February 16, 1943 about ten of the respondents' employees, including theindividuals named in footnote 1 above, were members of or were payinginitia-tion fees to the Sawmill Workers.3.Notification by Sawmill Workers of intent to seek wageincreasesEarly in February, 1943, the Sawmill Workers voted to seek an increase inwages for its members from the respondents and other Reno employers. Inorder to clarify the jurisdictional lines between the Millmen and the SawmillWorkers at the respondents' plant, representatives of the two unions met on twooccasions, the last on February 12.Although the record does not establish thatany definite understanding was reached, on Saturday, February 13, the SawmillWorkers wrote to the respondents asking for an increase of wages, and for ameeting with the respondents on February 15.On the latter date Hansen tele-phoned to W. S. Watkins and requested him to be present later that day at ameeting of the local's representatives and other woodworking employees todiscuss wages.Watkins replied that he had nothing to discuss with the Saw-mill workers and hung up the receiver.'5The validityof no contract between the respondents and theMillmen is in issue in thiscase.The issuesas they relate to the contract existing on February16, 1943, simply raisequestions as toiiterpretation of Section V of that contract; that is, whetheror not certainemployeeswere covered by the terms of that Section and whether or not theywere actuallydischarged in accordancewith them.6The abovefindings are based uponthe testimony of both Hansenand Pelizarri.Hansentestified that in September 1942, when Glenn Cherrington was employedand soughtmembershipin the Sawmill Workers, there had been some dispute as to whetherhe shouldjoin this organizationor theMillmen.His testimonyisuncontradicted that after a con-ference withWatkins itwas decidedby bothunions that Cherrington should join theSawmillWorkers.7Hansen's testimonyas to this interviewwas undisputed. 242DECISIONS OF N'ATTONAL LABOR RELATIONS BOARDB. The discharge of 7 employees on February 16, 19431.The events of February 16On the evening of February 15, after Hansen had called him, Watkins toldthe watchman to lock the mill.Watkins appeared at the mill gate early themorning of February 16 and waited for his employees to come to work.He tes-tified that he did this because :I didn't know which men I wanted to get who belonged to this Union[SawmillWorkers] Put I wanted to get them segregated so I could have2142 [Millmen] talk to them .. .He further admitted:... each one that came in I asked him what union he belcnged to andif he belonged to the Mill and Timber Workers [Sawmill Workers] I toldhim to go in the glazing room and meet a committee that was in there fromthis other Union . . . If they argued with me I told them there wasn'tany work for them.8On the same morning, according to their uncontradicted testimony, Pelizarriand Edward McDonald, the latter another official of the Millmen, were instructedby Watkins to go to the glazing room and sign up in their organization, theemployees who belonged to the Sawmill Workers. The Millmen representativesobeyed Watkins, although neither the Millmen nor its officials had theretoforeasked the respondent to take this or any other action with respect to theSawmill Workers.As a result of Watkins' action, at least two of the Sawmill Workers trans-ferred at once to the Millmen ° Others sent to the glazing room refused totransfer and were thereupon discharged.Employee Cherrington became angry when accosted by Watkins in the above-described manner.He went home and stayed for three days.He then returned,transferred into the Millmen, and about three weeks later voluntarily quit hisjob.The respondents conceded at the hearing that Cherrington received no payduring the three days he remained away before joining the Millmen.When employee John Reice was asked by Watkins what union he belongedto, he replied : "the Brotherhood of Railroad Trainmen", and was permitted toenter the mill.Shortly thereafter he was asked by Superintendent Garrigusif he belonged to Hansen's union.Reice admitted that he had a working permitfrom this organization.Garrigus then said that he should join the Millmen,but could continue work.Reice replied that as long as the other "boys" in hisunion were out he would not stay, and left the mill. Two days latee hereturned to the plant, was given his pay check in full and a discharge slipstating that he was laid off, on February 16 for the reason : "Out of Work.""8 Employees accordedthis treatment by Watkinsincluded the individuals named in thecomplaint, listed in footnote 1 Above.Lloyd Ericksen's testimony is undisputed thatwhen he told Watkins he belonged to Hansen's union he was informed there would be nowork for him, but that he might go into the glazing room to warm up. Other employees,including John Sterud, Fred Hersner and Robert Elam, testifiedsimilarly,without con-tradiction.Hansen, however, was told that there was no work for him and was notpermitted to enter the mill to get his apron.While Florenz (Jack) Cipar was toldimmediately, upon admitting that he belonged to the Sawmill Workers, to go home and thatthere was no work for him9 EmployeesMihalovich and Elam.10 These findings are based uponthe credibletestimony of Reice, Garrigus denied havingtold the employee that he should join the MillmenIn view of Watkins' admitted conductthat morning, it is reasonable to believe that the superintendent followed thesame courseof action, and the Trial Examiner does not accept his denial as,true. W. S. WATKINS & SON243Each of the other six employees named in the complaint and listed in footnote1 above received discharge notices identical with that given to Reice.2.Refusal of Watkins to discuss discharges with International RepresentativesWithin an hour or two after the discharges, Hansen and H. H. Williams,International Representatives of the parent organization of both localunions,went to the respondents' office to interview W. S. Watkins.When Williamsasked Watkins to explain the discharges, the latter replied, "You're not runningmy business ; I'm running it ; get out!"3.Meeting of February 20 of respondents and union officialsOn or about February 20 representatives of both locals met with W. S. Wat-kins at the office of Thomas 0 Craven, U. S. Attorney for the District of Nevada,who had previously been retained as counsel for the respondents.At this meet-ing Williams pointed out that the respondents' contract with the Millmen was notitclosed shopagreement.As a result of the ensuing discussion, the existingcontract was amended to include the following provisions :SECTIONI.Company agrees to recognize union [Millmen] as the solecollective bargaining agency for its employees, exclusive of confidentialclerical employees,glaziers,teamsters, and maintenance electricians.It shall be a condition of employment that all employees coming underthe jurisdiction of Local 2142 as defined above, shall be members in goodstandingin union.Notification in writing, to company by union secretary ofthe failure of any employee to abide by the condition of this clause, shallbe deemedcausefor discharge.The contract, as thus amended, was due to expire August 1, 1943, a few daysbefore theopeningof this hearing.Although no direct evidence establishesthat the contract was extended beyond that date, or a new contractenteredinto, the fact that closed shop provisions are now in effect is implicit in theoral argument of counsel for the Board before the Trial Examiner.11Although efforts were made at the meeting of February 20, and thereafter,toarrange for the reinstatement of the discharged employees,Watkins re-fused todiscuss the matter.4.Subsequent reemployment of SterudOn August 4, 1943, a few days before the hearing, the respondents rehiredJohn Sterud, upon his yielding to the requirement that he join the Millmen.There is no showing in the record, however, that Sterud was made wholefor any loss of pay between February 16 and August 4, 1943. In view of t!hefact that the respondents conceded that Cherrington had not been made wholefor his loss of pay during the three days he was out of employment, the TrialExaminer infers that no different treatment was accorded to Sterud.There is no evidence in the record that any of the employees named in thecomplaint, except Cherrington and Sterud, obtained or were offered reemploy-ment by the respondents after February 16, 1943."Questioned by the Trial Examiner regarding his contention as to reinstatement pro-visions for the discharged employees,counsel for the Board replied :.Itmay be that they would have to join the Millmen because of an apparentlyvalid existing contract . . . 244DECISIONS OF 'NATIONAL LABOR RELATIONS BOARD5.Contentions and admissions of the respondents as to the discharges(a)With respect to the discharges in generalIn its answer the respondents allege that they were informed on or aboutFebruary 14 "by officers and committees" of the Millmen that several of theiremployees,members of the Sawmill Workers, had refused to transfer to theMillmen, and that if such transfer were not made and if the respondentsdid not enforce the provisions of the existing contract with the Millmen andrequire such transfer, the Millmen would go on strike.This contention is without support of any evidence and was contradicted byMillmen officials who denied that any threat of a strike had ever been madeknown to Watkins by them, had ever been voted upon at a union meeting,or that transfer of membership from the Sawmill Workers to the Millmenhad ever been sought, either directly with the individuals or through the man-agement.Furthermore, the admissions of Watkins at the hearing refute the, above-noted allegations in the answer.When asked ,why he took his admitted actionon February 16, he answered:Well, I'll tell you,.For five or six-well, I'd say about three to fourweeks there had just been an undercurrent throughout the mill and thenight of the 15th there-why, that was about three or four in the after-noon and different ones of the fellows that I would talk to always seemedto be just an undercurrent in the mill and there was something the matter.As if there was going to be something the matter, so I tried to find outwhat it was. I generally leave the mill alone.And I go through .the milland if I see a man that ought to be fired I ,fire him right there and then.Don't monkey around about it.His attention again directed to the "undercurrent" he had mentioned.Watkinscontinued:I knew there was something the matter around the mill but 'I couldn't findout exactly what it was and I got ahold of Bill the superintendent, and Iasked him if he knew what was the matter.Well, he says, its the samedarn thing all over again.This gang over here is trying to get controlof this mill.He identified "this gang" as the Sawmill Workers, and testified that he hadpreviously heard reported that this organization was trying to "ease into themill."He further stated that he had never "had a dollar's worth of troublewith nobody" until Hansen came to work for him.When, on cross-examination, it was pointed out to Watkins that he, himself,had asked the Sawmill Workers to organize his employees, he replied : 'Certainly.But we only had about two or three and we wound up with alot more.Also on cross-examination he admitted that the only "protests" he had everreceived about the organizing of the Sawmill Workers were "rumors" whichhe had heard since the first of 1943.He also testified that he had known theSawmill Workers "were getting some men and I knew they had no right to getthem."-'Watkins testified, with respect to Hansen's effort to arrange for a meeting onFebruary 15:... Hansen hadbeen wanting to get part of the men in that mill and Imadeup my mind he wasn't going to get them and by golly I didn't give W. S.WATKINS &SON245a whoop whetherHansen wanted me to meet the International man ornot .. .When asked why, since he had been aware of an "undercurrent" for severalweeks he had waited until February 16 to take summary action, Watkins replied :I'll be jiggered if I know.and later added :Itwas the end of the pay period ; that is one of the reasons that it could,be, see, and with the talk that was going around the mill I knew that some-thing had to be done and done darn quick, and in dealing with these menthat is the way I've always dealt with them and while I might have bumpedup against some ruling or something like that, why I didn'trealize any-thing about that at the time.When asked why he wanted all of the employees in the Millmen, he answered :Well,becauseI never had no trouble like that, where you're dealing withone union.Here I have the Glazer's Union, I have the Electrical Unionand I have the Teamster's Union. I don't have no trouble with them atall, never have ; but in the mill if you have two unions you are going to havetrouble.I've got one sticker over on one side, I got in the moulding depart-ment over here ; I've got two stickers over there.Well, now, if this manruns that and this man runs that, where is your dividing line? I've hadthe same thing in Oakland there. I had three and four hundredmen underme and the tank and pipe men we used to use when they didn't have any-thing there;in orderto hold them over in our place.And I'd always havetrouble, by golly.After a while I put an end to that, our own union.The following colloquy is also revealing:Q.Well, did you feel that it was up to you to decide which union thesemen should be in?A. (WATKINS.) Well, that morning I did.Q. You did that morning?A. Yes.Q. And so you decided to select theMillmen ; isthat right?A. That is right .. .When questioned as to why he would not confer with the Williams on themorning ofFebruary 16, Watkins replied :Well, I'll tell you, I don't know why I didn't, but, by golly,I figured thatI could straighten that out myself.Therewasn'tmany menthen.I havealways been able to talk to men.These particular'men I just couldn't talkto themas far as joiningup with this other union.He finally admitted that he had refused this interviewbecause :I was hot.When asked whether his real objection was to the employees' refusal to jointhe Millmen or their joining the Sawmill Workers, Watkins declared :No.I'll tell you.Iwas the most disappointed guy you ever seen withthesemen.Every man that belonged to that Mill and Timber Workers(Sawmill Workers) was a crackerjack of a man, every darn one of them,and we spent time organizing them and they were a darned good outfit, 246DECISIONS OF NATIONALLABOR RELATIONS BOARDHe further admitted that membership in either union did not affect a work-man's ability,but testified :I don't want this monkeybusiness.Do' yourealize the troubles a manhas trying to operate today? It's not only labor; labor is the easiest of thewhole thing.You've got your lumber, your stuff to buy, and it's terrible.I'm telling you ! I know !The following colloquy not only refutes the allegations in the answer, butplainly reveals the motives prompting Watkins' action of February 16:Q. You objected to their joining the Lumber and Sawmill Workers ; isthat it?A. No. They should have joined our own union (Millmen) but wherethey started to go in I only started with two and I wound up with 10 or 12or 15.I didn't even know who I had.Q That is what you objected to, their going into that union?A. That is right ; getting too many from that union, because I already hada bargaining agency or bargaining contract with this other union.Q. The Lumber and Sawmill Workers hadn't demanded that you bargainwith them, had they?A.No.But I've already told you, when you have twounions and oneis trying to get the best of the other one and the other one is alreadythere, by golly, you're going to have trouble in the mill.Now that is allthere is to it.And you can't stop it. It had to be stopped and I stoppedit,and that is all there is to it, and whatever the bill is I'll pay it, butby golly, I'm sure not going to work-I'd do the same thing all over again.We might just as well have it understood right here on the record-thesame thing all over again.Q. You admit that you shouldn't have done this?A. I admit that I was hot-headed,that I do admit.It could have beendone very easily another way, but this is the way I've always done itand that is the way it had to be done.We can't monkey around on thesethings.You can have all these laws you want to, but by golly, I'm tellingyou the law is a handicap and it isn't a good, law.The answer also alleges that the respondents informed each of the em-ployees named in the complaint of the existence of a closed shop contract withtheMillmen and that the"question of their employment . . . would haveto be settled" with the Millmen, and that the '"said employees could continue inthe employment of respondents when they had settled the matter of their Unionaffiliation"with the Millmen.No evidence was adduced by the respondentsto support this allegation.During the hearing counsel for the respondents claimed, in effect, that be-cause some of the employees named in the complaint operated machines, theywere covered by Section V of the above-quoted contract with theMillmen, andthat the respondents were justified in discharging them because they had notjoined the Millmen, even if they had not been informed of the respondentsrinterpretation of that clause as being a closed-shop provision.Counsel admitted,however, that the nature of the work of employees James Hersner and JohnReice was such that they were not covered by the respondents'interpretationof the provision.He further stated that he had no "objection" to the TrialExaminer's finding a violation of Section 8 (3) of the Act as to Hersner. W. S. WATKINS & SON247(b)With respect to thedischarge of HansenAs a separate defense in the case of Hansen, the respondents' answer allegesthatW. S. Watkins, on or about January 30, instructed "his foreman and time-keeper" to layHansen off;that Watkins thereafter left the city until February3 when he returned to find Hansen still employed ; that the foreman explainedthat he had forgotten the order; that Watkins had then ordered that Hansenbe laid off on February 15; that Hansen was on that date laid off and given hispay check ; and that the reason for the discharge was his unreasonable demandfor an hour's overtime work each dayAssuming that by the term "foreman", used in the answer, the respondentmeant "superintendent", the testimony of Garrigus supports certain portions ofthe answer, but refutes others.The superintendent testified that he had beentold by Watkins in January to discharge Hansen, but that he had not done sobecause the mill was short-handed and the employee was needed.Although ad-mitting that it was customary to give an employee notice of an intention todischarge him, Garrigus testified that no such notice was given to Hansen.As to the matter of overtime, the testimony of Hansen, Garrigus and Watkinsis inagreement that when ¶he had been hired it was with the understandingthat he should receive at least one hour's overtime each day.The testimonyof the superintendent and Hansen is likewise in agreement that sometime afterthe latter had been transferred to the yard, early in 1943, he was not allowedthis overtime and protested. Garrigus testified that he considered- Hansen'srequest to be "insubordinate," despite the agreement under which he had beenhired.Watkins made no claim that Hansen's request was "insubordinate," but testi-fied that he had been told by his son that Hansen had said he would quit if hedid not get overtime, and so had decided to "get him out."Watkins' testimonyon the point of overtime is both confused and contradictory.Although statingthatHansencontinued until his discharge to receive more overtimethan agreedupon ; he alsotestified that for several weeks Hansen did not get overtime,and later admitted that he did not know whether or not the employee receivedovertime.As to the actual discharge, Watkins testified that although he had arrangedto have the employee's check made out for February 15, he forgot to dischargeHansen untilthe following day.(c)With respect to the discharge of John ReiceThe respondents'answer alleges, asa separate defense in the case ofemployeeHersner,that hewas not amember either of the Sawmill Workers or the Mill-men.Duringthe hearing the evidence developed and counsel for the respond-ents stated that the foregoing allegation pertained to John Reice, and notHersner.As found in footnote 10 above, Garrigus denied having told Reice, in effect,that if he wanted to work he must join the Millmen. The superintendent testi-fied that after the employee reported for work he asked what the excitementwas about.Upon being informed that it "was nothing very serious," accordingto Garrigus' testimony, the employee told him that he was a member of theRailroad Brotherhood, and did not want to become involved in a labor dispute,went home and didnot return.6.Conclusionsas tothe dischargesThe evidence fails to support either of the respondents' contentions: (1) thatthe contract of August, 1942, with the Millmen contained a closed shop provision 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDcovering any of the employees named in the complaint; or (2) that these em-ployees were so informed before they were discharged on February 16, 1943.The terms of Section V, even if viewed apart from the practice under .them,plainly do not make membership in the Millmen a condition of employment,but only of operating a machine or using carpenter tools.As to practice underthe contract, the testimony of Milimen officers makes clear that the organiza-tionmade no effort until ordered to do so by Watkins on February 16, tourge members of the Sawmill Workers to transfer to the Millmen-and thenonly because they were members of the former organization, and not becausethey operated machines.Thus, neither in terminology nor practice, can thecontract of August, 1942, be found to be a closed shop agreement.And whilerecording secretary McDonald of the Millmen claimed, at the hearing, that hehad considered it to be a "closed shop" contract, he admitted that it containeda "loophole" and did not cover certain employees.Proof that both the Millmenand respondents eventually recognized that the contract had not containedclosed shop provisions at the time of the discharges is implicit in that fact thatafter February 20, 1943 the contract was amended to include such provisions.Under these circumstances, including Watkins' undid admissions as to whyhe actually discharged the employees, the Trial Examiner concludes and findsthe respondents' contentions, set forth above, to be without merit.Likewise, the record refutes the contention that the Millmen threatened tostrike unless members of the Sawmill Workers transferred, or that the Mill-men so informed the respondents.As to the respondents' separate contention as to the discharge of Hansen, itiswithout credible or reasonable support in the record.Watkins' confusedtestimony that Hansen both did and did not receive overtime, and his final admis-sion that he did not know, stamps his testimony on this point as untrustworthy.The contention in the answer that Garrigus "forgot" to discharge Hansen earlyin February is inconsistent with the superintendent's testimony that the reasonhe did not discharge him was because he needed him.And Watkins' testimonythat he "forgot" to dismiss Hansen on February 15 is inconsistent with his swornanswer (dated August 16, 1943, five days before his testimony' at the hearing),inwhich he stated that,Hansen was dismissed on February 15. The TrialExaminer concludes and finds that there is no merit in the respondents' conten-tion that Hansen's request for overtime was the cause of his discharge.Nor is there merit in the respondents' contention that Reice voluntarily quithis employment.No explanation was made by witnesses for the respondentsas to why, two days later when he returned to the mill for his pay check, Reicewas given a discharge slip identical to that issued to other employees admittedlydischarged or why, if the respondents actually considered Reice to have' volun-tarily stayed away from work, he was not offered reinstatement following theconference in Craven's office.Counsel for the respondents conceded at the hearing that Hersner was dis-charged in violation of Section 8 (3) of the Act.It is clear from all the evidence, particularly 'the testimony of Watkins, thathe resented the fact that a number of his employees were joining the SawmillWorkers and that this organization was preparing to ask for an increase inwages for its members, Watkins decided to take summary action.At the hearing,as noted above, he frankly admitted that his action might have been illegal, butthat he would do it again.The Trial Examiner concludes and finds that the 7 employees, named in foot-note 1 above, were discriminatorily discharged on February 16, 1943, because theywere members of the Sawmill Workers, and that the respondents thereby dis- W. S. WATKINS & SON249couraged membership in that organization.By these discharges and by ques-tioning their employees on February 16 as to their membership in a labororganization, the respondents interfered with, restrained and coerced theiremployees in the exercise of rights guaranteed to them in Section 7 of the Act.IV.THE EFFECJr OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents, set forth in Section III above, occurring inconnection with the operation of the respondents' business described in SectionI above, have a close, intimate and substantial relation to trade, traffic andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in certain unfair laborpractices, the Trial Examiner will recommend that they cease and desist there-from and take certain affirmative action designed to effectuate the policies ofthe Act.It has been found that the respondents discriminated as to the hire and tenureof employment of the following named employees :Glenn CherringtonFlorenz (Jack) CiparLloyd EricksenEdmund HansenJames HersnerJohn ReiceJohn M. Sterudbecause of their membership in the Sawmill Workers, on February 16, 1943. Ithas also been found that Cherrington was reemployed three days later andthereafter voluntarily quit his employment, and that Sterud was reemployed onAugust 4, 1943. In order to effecutate the policies of the Act, it will be recom-mended that the respondents offer to each of the above-named employees, exceptCherrington and Sterud, immediate reinstatement to his former or substan-tially equivalent position, without prejudice to his seniority and other rightsand privileges.Itwill also be recommended that the respondents make eachof the aforementioned employees, including Cherrington and Sterud, wholefor any loss of pay he has suffered by reason of the respondents' discrimination,by payment to him of a sum of money equal to the amount he normally wouldhave earned as wages from February 16, 1943 to the date of the offer of re-instatement, or, as to Cherrington and Sterud, to the date of reemployment,less his net earningsu during that period.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAw1.Lumber &SawmillWorkers, Local 2903, affiliated with the United Brother-hood ofCarpenters&Joinersof America, A. F. L., andMillmen'sLocal 2142,u By "net earnings" is meant earningsless expenses,such as for transportation, room,and board, incurred by'an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber Workers Union, Local 2590, N.L. R. B. 440.Moniesreceived for work performedupon Federal, 'State, county, municipal or other work-relief projectsshall.be considered asearnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. 250DECISIONSOF NATIONAL LABOR RELATIONS BOARDaffiliatedwith the United Brotherhood of Carpenters & Joiners of America,A. F. L., are labor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of :Glenn CherringtonFlorenz (Jack) CiparLloyd EricksenEdmund HansenJames HersnerJohn ReiceJohn M. Sterudthereby discouraging membership in the Sawmill Workers, the respondents haveengaged in and are, engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.3.By interfering with, restraining and coercing their employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondentshave engaged in and are engaging in unfair labor practices within the meaningof Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce,within themeaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law,the Trial Examiner recommends that the respondents, W. S. Watkins andW.W. Watkins, co-partners,doing businessunder the tradename of andstyle ofW. S. Watkins and Son, and their officers,agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Lumber & Sawmill Workers, Local 2903,affiliatedwith the United Brotherhood of Carpenters & Joiners of America,A. F. of L., or any other labor organization of their employees,by dischargingor refusing to reinstate any of their employees or in any other manner dis-criminating in regardto their hire or tenure of employmentor any term orconditionof their employment ;(b) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to form,join, orassistlabor organizations, to bargain collectively through representatives oftheir own choosing, or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the TrialExaminer finds willeffectuate the policies of the Act :(a)Offer to the employees named in Section V, The Remedy, except Cher-rington and Sterud, immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniority or otherrights or privileges ;(b)Make whole the employees named in Section V, The Remedy, inclucjingCherrington and Sterud, for any loss of pay they may have suffered by reasonof the respondents' discrimination against them, by payment to each of themof a sum of money equal to the amount which he would have earnedas wagesfrom February 16, 1943 to the date of the respondents'offer ofreinstatementor, in the case of Cherrington and Sterud, to the date of actual reemployment,lesshis net earnings during said period ;(c) Immediately post notices -to their employees in conspicuous placesthroughout their mill in Reno, and maintain such notices for a period of at W. S. WATKINS & SON251least sixty (60) days from the date of posting, stating (1) that the respondentswill not engage in the conduct from which it is recommended that they ceaseand desist in paragraphs 1 (a) and (b) of these Recommendations-; (2) thatthey will take the affirmative action set forth in paragraphs 2 (a) and (b)of these Recommendations; and (3) that they will not discriminate againstany employee because of membership in or activity on behalf of the SawmillWorkers ;13(d)Notify the Regional Director for the Twentieth Region, San Francisco,California, in writing within ten (10) days from the date of the receipt ofthis Intermediate Report, what steps the respondents have taken to complytherewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondents notify thesaidRegionalDirector in' writing that they will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respond-ents to take the action aforesaid.As provided in Section 33 of Article II, of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 ofArticle II of said Rules and Regulations, file with the Board, Rochambeaubuilding,Washington, D. C. 25, an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a briefin support thereof.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemadein writing to the Board within ten (10) days from the date of the ordertransferring the case to the Board.C.W. WHITTEMORE,Trial ExaminerDated September13, 1943.isEven if a closed shop contract, specifically covering these individuals, is now in effectbetween the respondent and the Millmen, International Representative Williams statedat the hearing that nothing in the by-laws of the United Brotherhood prevents an employeefrom belonging to two or more locals of the parent body.